MILLS, Judge.
Merritt appeals from the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
Merritt alleges in his motion that the trial court erred in failing to sentence him as a youthful offender pursuant to Section 958.04(1) and (2), Florida Statutes (1979). However, the record shows that Merritt was sentenced on 24 August 1977. Chapter 958, on which he relies, was not in effect until 1 October 1978. Therefore, he *898could not have been sentenced thereunder, and his motion was correctly denied.
AFFIRMED.
BOOTH, C.J., and JOANOS, J., concur.